tcmemo_1999_27 united_states tax_court james j and sandra a gales petitioners v commissioner of internal revenue respondent docket no filed date p received advance commissions on insurance written by him the advance commissions were repayable on demand and bore interest and repayment was secured_by earned commissions such advance commissions were shown as income on forms 1099-misc miscellaneous income received by p held ps have proven the amount of advance commissions held further the advance commissions were received as loans and are not gross_income s thomas ullman for petitioners thomas eb ritter for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated december respondent determined deficiencies in petitioners' federal - - income taxes for and of dollar_figure and dollar_figure respectively petitioners assign error to some of respondent’s determinations on the basis that respondent erred in treating certain advance commissions as compensation rather than as loans petitioners also claim that petitioner sandra a gales is an innocent spouse who should be relieved of liability on account of that status ’ unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact introduction some facts have been stipulated and are so found the stipulations of facts with attached exhibits are incorporated herein by this reference petitioners are husband and wife who at the time the petition was filed resided in sanibel florida petitioners made joint returns of income for their taxable calendar years and petitioner sandra a gales is a party herein by in the petition petitioners state that they cannot recall whether the period for assessment and collection_of_taxes for had been validly extended to include the date of respondent’s notice of a deficiency for if not petitioners raise an affirmative defense based on the expiration of the period for assessment and collection of the tax for see sec_6501 the parties have since stipulated that the notice_of_deficiency for was timely therefore we assume that petitioners are not pursuing their affirmative defense and we do not further consider it - - virtue of having made joint returns with her husband hereafter we shall use the term petitioner in the singular to refer only to petitioner james j gales petitioner’s engagement by international marketing agencies inc during and petitioner was engaged as a national marketing director by international marketing agencies inc ima an insurance broker that sold health insurance to small businesses petitioner was responsible for ima sales for the territory west of the mississippi river he would recruit agents to sell insurance in various territories he established as well as selling insurance directly and receiving commissions from those sales petitioner received an override commission on insurance sold by agents he recruited petitioner’s agreement with ima petitioner’s engagement by ima was governed by an agreement entered into between petitioner and ima on date as subsequently modified that agreement the agreement was in effect in and the agreement provides that petitioner as an independent_contractor is engaged for the purpose of soliciting and obtaining applications for insurance offered by insurance_companies represented by ima among the terms and conditions of the agreement are the following commissions while under contract you petitioner will earn commissions in the amount shown on the last page of this contract on policies or certificates written by you as premiums are earned by the co the insurance_companies and only upon payment to ima in cash by the coo you understand and agree that advances are considered loans and are advanced against commissions to be earned as the commissions are actually earned on a month-to-month basis they will be applied to offset the advance or loan at the end of each month as provided in this contract interest will be applied to the ending or debit balance you agree that if the actual earned commissions that you are entitled to are not sufficient to retire the debit balance you will pay the debit balance upon demand if the debit balance is not retired by earned commissions or directly by you upon demand you understand that ima may take whatever legal action is necessary to collect the debit balance it is understood that any earned commission will be paid to you only after all debts due ima or its affiliates are paid in full such debts include the following a all advance commission b any other_amounts due ima or its affiliates cc any amount due ima or its affiliates from any person from which you received override commission d interest on advance commission debit balance or any other charges which result in a debit balance will be calculated pincite above the current prime rate as determined by citibank ny calculated at the end of each month in no event will the interest exceed the maximum amount permissible under applicable law vesting of your commissions after termination qualifying for vesting under this contract will begin after one year of continuous and active_service under this contract if this contract should terminate after it has been in effect for one vesting year commissions will be credited for the same number of years after termination as the number of full vesting years this contract has been in effect except as provided below if this contract is in effect for a period of five full vesting years commissions will be credited for ten years if this contract remains in effect for ten full vesting years the commissions will be vested for life if you do not submit an acceptable application_for a period of six consecutive weeks without written permission from ima your vesting period will end at the time of the last accepted application before the six-week period if this contract was not terminated and you submit new acceptable applications after six weeks the time period for vesting purposes begins new at the date you submit your first acceptable application after the six-week period if this contract is terminated for any reason and you are reinstated or a new contract is executed a new vesting period will begin under the above terms after the reinstatement or new contract is executed credit will not be given for previous time accumulated under a terminated contract or before reinstatement you will forfeit all vesting of commission if you violate the provisions of this contract concerning competing with ima in the health and life_insurance business during or after termination of this contract no renewal commission is payable if such renewal commission is less than dollar_figure in any one month after such time there will be no additional commission payable and no further statement of account will be furnished advance commission ima will provide an advance commission on business written by you under the following terms and conditions you shall devote your full time and be exclusively contracted with ima and you are to be appointed only with the co represented by ima the amount of the advance will be determined by ima and may be modified at the option of ima at any time you understand that ima co shall have the right to reject applications for insurance without specifying cause ima has the right to determine the applications on which an advance commission will be paid indebtedne sec_1 any and all cash advanced to you by ima shall in the absence of any agreement in writing to the contrary be loans payable upon demand as security for any such loans ima shall have a first lien upon any compensation payable to you under this or any other contract between you and ima and ima may at any time deduct from any commissions or other_amounts payable to you any debt or debts owed by you to ima or its affiliates you will also be held responsible for indebtedness incurred by anyone on whom you receive override commissions after termination of this contract you agree to grant ima a first lien security_interest in and on all amounts payable to you by any other company or organization to secure payment of any indebtedness you have outstanding to ima at the time of your termination you agree that such security_interest shall attach upon ima giving the company or organization written notice of the lien and the amount of the lien if the co ceases to pay or does not provide funds for any reason to ima or the affiliates for the commissions or advances due ima or affiliates from premiums of insurance written by you or from which you receive override then no commissions or advances will be due you under this contract ima is responsible for payment of earned commissions only if such commissions are paid to ima in cash by the co you understand and agree that if you fail to comply with any or all of the terms of this contract you shall forfeit forever any commission that would otherwise be due under the contract whether vested or not statement of account ima will each month or at other reasonable intervals furnish you with a statement of your account and remittance for any amount due upon receipt of such account or remittance you shall notify ima in writing of any corrections or irregularities within ten days of the date you receive such statement and or remittance or the statement shall be deemed correct and rights to change any accounting shall be waived the agreement also contains a schedule of commission percentages setting forth the percentages of premiums earned by petitioner for the initial year and for renewal years of policies sold by him the agreement provides that it is to be construed pursuant to the laws of the state of texas payments received from ima during and petitioner received payments from ima in the amounts of dollar_figure and dollar_figure respectively the and payments ima reported the and payments to both respondent and petitioner as nonemployee compensation on forms 1099-misc miscellaneous income the forms petitioners reported the and payments as gross_receipts - - on schedules c profit or loss from business to their and form sec_1040 u s individual income_tax returns petitioners showed as an offsetting expense and deducted on those schedules c for and the amounts of dollar_figure and dollar_figure respectively the and reported loan amounts petitioners thus reported nonemployee compensation received from ima for and in the amounts of dollar_figure and dollar_figure respectively the and reported compensation petitioner’s calculations petitioner calculated the and reported loan amounts and the and reported compensation from the forms and statements received from ima of commissions earned for each of and the ima statements for each year petitioner subtracted the amount shown on the pertinent ima statement from the year’s payments the and payments respectively the difference being the year's reported loan amounts and reported loan amounts respectively on the returns petitioners subtracted the and reported loan amounts from the and payments which resulted in the and reported compensation respondent’ s adjustments respondent disallowed petitioners' deductions for the and reported loan amounts method_of_accounting petitioner computed taxable_income resulting from his engagement by ima under the cash_receipts_and_disbursements_method of accounting petitioner’s payments on occasion when called upon to do so by ima petitioner repaid to ima a portion of the amounts advanced to petitioner under the agreement termination of petitioner’s engagement by ima petitioner’s engagement by ima was terminated by letters from ima dated march and date the march and may letters respectively among other things the march letter reminded petitioner of his responsibility for any balance on his agent statement in pertinent part the may letter states as of your last statement s produced summaries of which are attached your account is shown to have an advanced debit balance in the amount of dollar_figure upon which the company has a first lien and security_interest pursuant to your contract the agreement this indebtedness is due in full upon demand by ima however demand will not be made until this indebtedness exceeds the amount of your projected earned commissions for the next six months as determined solely by ima your debit account will increase by assessment of uncollected charge backs applicable lapses and debit balance interest charges and or any other ima related debts incurred during that period of time your debit balance will be reduced by your total earnings for the next six months or longer for your contract’s vesting term if applicable however if you would like to avoid any additional interest charges we will accept payment in full at this time please send your check to the address shown on this letterhead to the attention of agent accounting -- - opinion i advance commissions a introduction during and petitioner james j gales petitioner was engaged as national marketing director by international marketing agencies inc ima ima sold insurance as the agent of certain insurance_companies petitioner both supervised the sale of insurance by others and sold insurance himself petitioner’s engagement by ima was governed by an agreement the agreement that provided among other things for the payment to petitioner of commissions in advance of his earning those commissions under the agreement ima reported all payments made to petitioner during and the and payments respectively as miscellaneous income petitioners reported those amounts on their and returns but deducted amounts in excess of amounts stated by ima to have been earned during each of those years we must determine whether the amounts deducted advance commissions advance commissions constitute gross_income petitioner argues that advance commissions were amounts lent by ima to petitioner petitioners bear the burden_of_proof rule a which they must carry by a preponderance_of_the_evidence eg 92_tc_1314 b discussion arguments of the parties respondent argues that petitioners have failed to establish the amount of advance commissions received by petitioner alternatively respondent argues that the possibility that petitioner would ever have to repay any advance commissions was so remote that it must be disregarded so that in effect petitioner had no liability for repayment of advance commissions and the advance commissions were an item_of_gross_income in the nature of compensation_for services petitioner argues that in form and substance the advance commissions were loans and should be treated as such for federal_income_tax purposes substantiation the agreement provides for advance commissions and the march and may letters terminating petitioner’s engagement by ima are ample evidence of ima’s practice of paying advance commissions petitioner testified that he determined the amount of advance commissions for and referred to in our findings_of_fact as the and reported loan amounts by subtracting from the and payments the amounts appearing on statements received from ima showing commissions earned for and earned commissions the parties agree as to the amounts of the and payments the ima statements are not in evidence and the only evidence we have as to their existence and content is petitioner’s testimony as reflected in his tax returns respondent objects to petitioners’ proposed findings with respect to the ima statements on the grounds that petitioner’s testimony was self-serving and uncorroborated that is true but it does not necessarily mean that petitioner’s testimony was false or unpersuasive petitioner was a credible witness and his unrebutted testimony is sufficient to carry his burden of proving advance commissions for and of dollar_figure and dollar_figure respectively and we so find liability gross_income includes compensation_for services including commissions on insurance premiums and compensation_for services to be performed in the future 55_tc_85 future services sec_61 sec_1 a income_tax regs specific reference to commissions on insurance premiums an amount received by a taxpayer as a loan however does not constitute an item_of_gross_income because of the obligation of the taxpayer to repay the amount received see 366_us_213 pursuant to the agreement petitioner earned a commission on insurance sold by him or by others working under his supervision petitioner’s commissions were a percentage of the premiums_paid on the insurance sold by him or by those others petitioner earned a commission only as the insurance_company writing the insurance earned a premium and ima received payment from that company ima had discretion to pay advance commissions on insurance written by petitioner at the time those advance commissions were paid the insurance had already been written and we assume petitioner and those under his supervision had performed all or the bulk of the services required of them for petitioner to earn a commission the advance commissions were thus not paid for future services they were paid with respect to past services for which compensation was not yet due e had not yet been earned under the agreement the advance commissions were described as loans payable on demand in the agreement and interest accrued on any balance of advance commissions petitioner’s obligation to repay the advance commissions was secured_by among other things compensation payable under the agreement e earned commissions if ima’s sole recourse for repayment of the advance commissions were earned commissions we would have no difficulty concluding that the advance commissions were compensation_for services includable in gross_income in george blood enters inc v commissioner tcmemo_1976_102 we stated advances of commissions to a taxpayer under an agreement that places no personal liability of repayment on him but provides that any excess of the advances over commissions earned are to be recovered by the payor only by crediting earned commission against the advances constitute income to the recipient when the advances are received l l 26_tc_666 kenneth 43_bta_529 recently in dennis v commissioner tcmemo_1997_275 we determined that an insurance agent was personally liable for the repayment of advance commissions notwithstanding that such repayment was secured_by future earned commissions we found that the advance commissions were loans whose receipt was not an item_of_gross_income the agreement provides that it is to be construed pursuant to the laws of the state of texas and that repayment of advance commissions is to be on demand petitioner’s obligation to repay the advance commissions is secured_by earned commissions but respondent has provided no authority that under texas law ima’s recourse upon a default by petitioner was limited to earned commissions indeed respondent appears to concede petitioner’s personal liability to repay the advance commissions respondent submits that in the instant case there was never any current personal liability of petitioner the personal liability was merely contingent and arose only in the event the earned commissions did not cover the advanced commissions and this was unlikely to occur emphasis added respondent’s argument is not based on the absence of personal liability as a matter of law but on the likelihood that petitioner’s earned commissions would always be adegquate to cover his advance commissions and payment would never be demanded of him in fact petitioner testified that on occasion repayment was demanded of him and he repaid some of the advance commissions we believe petitioner and we have found accordingly in the may letter terminating petitioner’s engagement by ima reference is made to reducing petitioner’s debit balance to ima by his earnings for the vesting term of the agreement if applicable the vesting provisions in -- - the agreement limit petitioner’s right to commissions on renewal premiums if petitioner’s right to commissions on renewal premiums were not vested and earned commissions were not sufficient to liquidate his debit balance of advance commissions nothing in the agreement prevents ima from demanding payment of that balance respondent also relies on the stipulated testimony of max heinz director of operations of ima mr heinz stipulated testimony is as follows that his name is max heinz and that he is employed by international marketing agencies inc his position with the company is director of operations he is familiar with the issue presented in this case as to whether advances made to the agents of ima were non taxable loans or were taxable compensation and income he states that the company takes the position that the advances are to be treated as taxable compensation income at the time the advances are made and the company files formed sic consistent with that position he also states that the company has in the past advised agents when they leave employment with the company that the company expects that the advances be repaid to the company out of future insurance renewal's sic and that if those renewal's sic are insufficient to make such payment then the advances will be deemed a liability of the employee the company typically sends out a letter reminding the employee of the obligation but generally does not proceed further with the legal process to collect the debt we are unpersuaded by that testimony first it fails to explain the striking inconsistency between the terms of the agreement advance commissions are loans payable on demand and ima’s practice of treating advance commissions as reportable income second we are unable to make much of mr heinz' contradictory -- - statements that advances will be deemed a liability of the departing employee but generally ima does not proceed further with legal process to collect the debt we assume that mr heinz had in mind ima’s tax reporting position when he made the statements stipulated those statements alone are insufficient to persuade us that the advance commissions were not intended to be loans c conclusion petitioner received advance commissions under an obligation to repay them on demand ima’ss recourse on default was not limited to earned commissions the advance commissions were loans and as such not items of gross_income ii innocent spouse claim petitioners failed to produce any evidence supporting their claim that petitioner sandra a gales should be relieved of liability as a so-called innocent spouse petitioners also failed to address that claim on brief therefore we conclude that petitioners have abandoned that claim and we do not further address it see 22_tc_1146 holding against the taxpayer with respect to an issue because among other things the taxpayer did not press the issue on brief affd per curiam 230_f2d_603 2d cir 22_tc_593 petitioners in their brief do not argue anything about the issue and although they do not expressly abandon the issue we presume they no longer press it tit conclusion respondent’s adjustment disallowing the deductions of the and reported loan amounts was in error respondent’s determinations of deficiencies are not sustained to the extent allocable to those adjustments decision will be entered under rule
